 Case 1:19-cv-01480-FB-RER Document 12 Filed 06/06/19 Page 1 of 6 PageID #: 40



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


                                                                         l9-cv-01480 (FB) (RER)
KEVIN ALLRED,

                                                                                ANSWER
                                       Plaintiff,

                     -against-                                      JURY TRIAL DEMANDED

THE CITY OF NEW YORK, ET AL.,

                                    Defendants.




                Defendants City of New York, Police Officer Christopher Levine, Police Officer

Philip Kara, and Sergeant Novaidul Neon, by their attorney, Zachary W. Carter, Corporation

Counsel of the City of New York, as and for their answer to the Complaint, dated March 14,2019

(the "complaint"), respectfully:

                1.       Deny the allegations in paragraph       "l"     of the complaint, except admit that

plaintiff has commenced an action     as stated therein.

                2.       Deny the allegations in paragraph "2" of the complaint.

                3.       Deny the allegations set forlh in paragraph "3" of the complaint, except admit

that plaintiff purports to seek relief as stated therein.

                4.        Deny the allegations in paragraph      "4" of the complaint, except admit that

plaintiff has commenced an action and purports to invoke the Court's jurisdiction         as stated therein.


                5.        Deny the allegations in paragraph "5" of the complaint, except admit that

plaintiff purports to base venue in this district   as stated therein.

                6.        Deny the allegations in paragraph "6" of the complaint.

                7.        Deny knowledge or information sufficient to form a belief as to the truth of
 Case 1:19-cv-01480-FB-RER Document 12 Filed 06/06/19 Page 2 of 6 PageID #: 41



the allegations in paragraph "T" of the complaint.

               8.      Deny the allegations in paragraph "8" of the complaint, except admit that the

City is, and was on November 15, 2016, a municipal corporation incorporated under the laws of the

State of New York, and that the City maintains a police department, and respectfully refers the

Court and plaintiff to the New York City Charter and the Administrative Code for a recitation of the

relationship between the City and the NYPD and states that the allegations regarding the City's

responsibilities and assumptions of risk are legal conclusions that do not require a response.

               9.      Deny the allegations in paragraph"g" of the complaint, except admit that on

November 15,2016, Levine, Kara, and Neon were employed by the City as police officers.

               10.     State that the allegations    in paragraph "10" of the complaint do not contain

any statements of fact which require a response.

               11.     Deny the allegations in paragraph      "ll"   of the complaint, except admit that

Levine, Kara, and Neon were on duty and in uniform, and state that the allegations regarding the

course and scope of their employment are legal conclusions and therefore no responsive pleading is

required.

                12.    Deny the allegations in paragraph "72" of the complaint.

               13.     Deny the allegations in paragraph "13" of the complaint.

               1,4.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph   "l4"   of the complaint.

                15.    Deny knowledge or information sufficient to form a belief as to the truth      of

the allegations in paragraph   "l5"   of the complaint.

                16.    Deny the allegations in paragraph"76" of the complaint, except admit that on

November 75, 2016, Levine, Kara, and Neon entered a residence on Franklin Street in Kings

County in the State of New York and did not possess a warrant.

                                                    -2-
 Case 1:19-cv-01480-FB-RER Document 12 Filed 06/06/19 Page 3 of 6 PageID #: 42



                17.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph "17" of the complaint.

                18.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph   "l8" of the complaint,        except admit that NYPD officers arrived at the

door of a residence.

                lg.      Deny the allegations in paragraph "19" of the complaint.

                20.      Admit the allegations in paragraph "20" of the complaint.

                21.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph "21" of the complaint.

                22.      Admit the allegations in paragraph "22" of the complaint.

                23.      Admit the allegations in paragraph "23" of the complaint.

                24.      Admit the allegations in paragraph "24" of the complaint.

                25.      Deny the allegations in paragraph "25" of the complaint.

                26.      Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph "26" of the complaint.

                21   .   Deny the allegations in paragraph " 27" of thecomplaint.

                28.      Deny the allegations     in   paragraph     "28" of the complaint, except    deny

knowledge or information sufficient to form a belief as to the truth of the allegations related to the

Civilian Complaint Review Board's investigation of the subject incident and respectfully refer to

the particulars of that investigation for the details thereof.

                29.      Deny the allegations in paragraph "29" of the complaint.

                30.      In response to the allegations in paragraph "30" of the complaint, defendants

repeat the responses in the previous paragraphs.

                31.      Deny the allegations in paragraph       "3l" of the complaint.
                                                    -3   -
 Case 1:19-cv-01480-FB-RER Document 12 Filed 06/06/19 Page 4 of 6 PageID #: 43



                32.      Deny the allegations in paragraph "32" of the complaint.

                33.      In response to the allegations in paragraph"33" of the complaint, defendants

repeat the responses in the previous paragraphs.

                34.      Deny the allegations     in paragraph "34" of the complaint and all of        its

subparts.

                35.      Deny the allegations in paragraph "35" of the complaint and respectfully

refer to the report referred to therein for the details thereof.

                36.      Deny the allegations in paragraph "36" of the complaint.

                37   .   Deny the allegations in paragraph"3'/" of the complaint.

                38.      Deny the allegations in paragraph "38" of the complaint.

                39.      Deny the allegations in paragraph "39" of the complaint.

                 40.     Deny the allegations in the first paragraph numbered "40" of the complaint.

                41.      State that the second paragraph numbered      "40" of the complaint is a demand

for a jury trial, and therefore responsive pleading is not required.

                                  FIRST AFFIRMATIVE DEFENSE

                42.      The complaint fails to state a claim upon which relief can be granted.

                                SECOND AFFIRMATIVE D EF'IINSR

                43.      Defendants have not violated any rights, privileges or immunities under the

Constitution or laws of the United State or the State of New York or any political subdivision

thereof, nor have defendants violated any act of Congress providing for the protection of civil

rights.

                                 THIRD AFFIRMATIVE DEFENSE

                44. Any injury alleged to have been sustained resulted from plaintiffs own
culpable or negligent conduct or the culpable or negligent conduct of third parties and was not the

                                                    -4-
 Case 1:19-cv-01480-FB-RER Document 12 Filed 06/06/19 Page 5 of 6 PageID #: 44



proximate result of any act of defendants.

                              FOURTH AFFIRMATIVE DEFENSE

               45.     Plaintiff failed to mitigate his alleged damages.

                               FIFTH AFFIRMATIVE DEFENSE

               46.     Plaintiff provoked or was at fault for any alleged incident.

                                   SIXTH AFFIRMATIVE DEFENSE

               41.     The individual defendants acted reasonably in the proper and lawful exercise

of their discretion and did not violate any clearly established constitutional or statutory right of

which a reasonable person would have known, and, therefore, they are entitled to qualified

immunity.

                              SEVENTH AFFIRMATIVE DEFENSE

               48.     There was probable cause to arrest plaintiff.


                              EIGHTH AFFIRMA TIVE D EF'ENSE,:

               49.     Plaintiff   s seizure was privileged under the Mental Hygiene   Law

                                   NINTH AFFIRMATIVE DEFENSE

               50.     The individual defendants' entry into the subject dwelling was privileged.




                                                    5
 Case 1:19-cv-01480-FB-RER Document 12 Filed 06/06/19 Page 6 of 6 PageID #: 45



               WHEREFORE, defendants The City           of New York, Police Officer    Christopher

Levine, Police Officer Philip Kara, and Sergeant Novaidul Neon demand judgment dismissing the

complaint in its entirety, together with the costs and disbursements of this action, and such other

and further relief as the Court may deem just and proper.


DATED:       New York, New York
             June 6,2019
                                                  Respectfully submitted,

                                                  ZACHARY W. CARTER
                                                  Corporation Counsel of the
                                                  City of New York
                                                  Att orney for Defendants
                                                  100 Church Street
                                                  New York, New York 10007
                                                  (2r2) 3s6-2372
                                                  kkelly@law.nyc.gov




                                                  By:
                                                        KEVIN J. KELL




                                                -6-
